Citation Nr: 0117791	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  97-10 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Nashville, 
Tennessee, which denied service connection for the cause of 
the veteran's death.  The appellant is the veteran's widow.

The Board notes that the appellant had an accrued benefits 
claim pending when this case was forwarded to the Board for a 
disposition on the appealed issue.  No action has been taken 
by the RO with regard to adjudicating this claim.  See Notice 
Letter dated November 9, 1996, of record.  As the stay on 
these types of claims has now been lifted, see Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998) (U. S. Court of Appeals for 
the Federal Circuit held that in order for a surviving spouse 
to be entitled to accrued benefits, the veteran must either 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision), this claim is referred to the RO for 
appropriate development and adjudication.


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.
The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  The appellant has asserted her belief 
that the veteran's service connected chronic sinusitis 
weakened his lungs and contributed to his death.  

The veteran died on April [redacted], 1996.  The cause of death is 
listed on the death certificate as respiratory failure, due 
to ventilator dependence, due to chronic obstructive 
pulmonary disease, due to MRSA respiratory infection.  Other 
significant conditions listed included aspiration pneumonia, 
and seizure disorder.  During the veteran's lifetime, service 
connection had been established for chronic sinusitis, 
assessed as 10 percent disabling, and a ruptured eardrum, 
assessed as noncompensable.

The file contains the terminal hospital records, as follows:

VA Hospital Nashville records reveal the veteran was 
hospitalized from December 17, 1995 through March 12, 1996 
after suffering a brain stem cerebrovascular accident.  He 
had a protracted stay characterized by intubation and 
mechanical ventilation, cardiorespiratory arrest, and 
subsequently underwent a tracheotomy.  He became ventilator 
dependent and attempts at weaning him were was unsuccessful.  
A subsequent dysphagia evaluation revealed a moderate amount 
of aspiration.  He developed colonization of the trachea tube 
with MRSA.  He developed UTI which was noted to be 
Pseudomonas, and treated appropriately.  He was discharged to 
the Vencor Rehabilitation Hospital.  The discharge diagnoses 
were brain stem cerebrovascular accident; ventilator 
dependent; aspiration pneumonitis; seizure disorder; history 
of hypertension; methicillin resistant staphylococcus aurea; 
urinary tract infection, Pseudomonas.

Vencor Rehabilitation Hospital records from March 12 to April 
[redacted], 1996 note the veteran was transferred from the VA 
Hospital.  He was vent dependent with a history of COP 
disorder, aspiration pneumonitis, brain stem CVA, seizure 
disorder, and anxiety.  He was awaiting discharge planning 
when he became more confused and demented and was found 
unresponsive without breath sounds and expired on April [redacted], 
1996.  The terminal diagnoses were respiratory failure; 
surgical complications of the digestive tract; chronic airway 
obstructive disease; dependence on respirator; 
cerebrovascular accident; aspiration pneumonitis; septicemia; 
convulsive, question seizure, disorder; nausea with vomiting; 
tracheotomy tube; and chronic sinusitis.

None of these records includes any opinion as to a nexus 
between the veteran's chronic sinusitis and the cause of 
death.  In the absence of competent evidence of such a nexus, 
the RO denied the cause of death claim as not well grounded.  

The Board notes, however, that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  Among other things, this 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The appellant has alleged that C. G. Odom, M.D., the 
veteran's attending physician, told her that the veteran's 
sinusitis contributed to his death.  She further stated he 
was going to list this on the death certificate.  However 
either the original certificate was lost, or at the last 
minute another physician signed the certificate and failed to 
list sinusitis as a contributing cause of death.  The Board 
notes that Dr. Odom is listed as the certifying physician on 
the death certificate, but another physician signed the 
certificate.  

The Board finds that, in view of the duties imposed by the 
Veterans Claims Assistance Act, the RO should afford the 
appellant and her representative the opportunity to present 
further argument and evidence in support of her claim, which 
would include a statement from Dr. Odom.  In addition, the RO 
should forward the claims file to an appropriate physician at 
a VA medical facility to obtain a medical opinion as to the 
relationship, if any, between the respiratory failure 
resulting in the veteran's death, and his history of chronic 
sinusitis.  

The RO should ensure that the record is complete, and should 
obtain and associate with the record all outstanding medical 
records from any VA facility at which the veteran was treated 
during his lifetime for chronic sinusitis (not already of 
record).  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  And as alluded to above, the RO should also 
obtain all pertinent records from any other sources or 
facilities identified by the appellant, including assisting 
her in obtaining a statement from Dr. Odom, as well as 
undertake any other development and/or notification action 
deemed warranted by the Act.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
pertinent medical records from all 
private and VA medical facilities where 
the veteran received treatment for his 
chronic sinusitis during his lifetime not 
already associated with the file.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and her representative 
should be duly notified.  The appellant 
and her representative should also be 
given an opportunity to present any other 
argument and/or evidence concerning the 
nature of the alleged relationship 
between the veteran's death due to 
respiratory failure and the veteran's 
service connected chronic sinusitis, to 
include a statement from the above-
mentioned Dr. Odom.

2.  Upon completion of the evidentiary 
development, the RO must obtain a medical 
opinion from an appropriate specialist 
for the purpose of addressing the cause 
of the veteran's death, as shown on the 
death certificate and by the available 
medical records in the claims folder.  It 
is requested that the specialist address 
whether it is at least as likely as not 
that a direct cause-and-effect 
relationship is shown between his death 
and his service-connected sinus disorder, 
and if not, whether this disability 
and/or related residuals could have in 
any way contributed substantially or 
materially to cause his death.  This 
opinion should be based on a thorough and 
careful review of all the evidence 
contained in the claims folder.

A complete rationale for any opinion 
expressed must be provided, and, the 
report generated as a result of this 
request should thereafter be associated 
with the claims folder.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

5.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's cause of death claim in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
full reasons and bases for its 
determinations.  If the claim on appeal 
continues to be denied, the appellant and 
her representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

